 

EXHIBIT 10.1

 

PRIVILEGED AND

CONFIDENTIAL

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of March 15,
2003 between Metro-Goldwyn-Mayer Inc., a Delaware corporation (the “Company” or
“MGM”) and Daniel J. Taylor (“Executive”).

 

The parties agree as follows:

 

1.    Employment and Title. The employment agreement dated as of August 1, 1997
between Metro-Goldwyn-Mayer Inc. (now known as Metro-Goldwyn-Mayer Studios Inc.)
and Executive (the “Original Agreement”) and the amendments thereto dated as of
June 15, 1998 and as of November 1, 2000 (herein collectively called the
“Employment Agreement”) are hereby superseded, effective as of March 15, 2003
(the “Effective Date”), and the provisions thereof shall be of no further force
or effect, except as stated in Paragraph 7(c) below. As of the Effective Date,
the Company will continue to employ Executive as Senior Executive Vice President
and Chief Financial Officer of the Company and Executive accepts continued
employment to serve in such capacity, all upon the terms and conditions set
forth in this Agreement, including the powers and authority set forth in
Paragraph 2 below.

 

2.    Powers and Authority.

 

a)    Subject to the direction of the Chairman and Chief Executive Officer (the
“CEO”) and the Vice Chairman and Chief Operating Officer (the “COO”) of the
Company, Executive shall have such duties and responsibilities as may be
assigned to Executive by the CEO or the COO, which duties and responsibilities
shall include responsibility for, and authority over, all financial matters of
the Company, including (but not limited to) finance, accounting, information
systems, tax and business planning functions as well as worldwide
post-theatrical distribution services.

 

b)    Executive’s services shall be exclusive to the Company and its
subsidiaries. Executive shall devote Executive’s best efforts and Executive’s
full business time (except as provided in the following sentence) to the
services to be performed hereunder. Executive may (i) serve on the boards of
directors (including committees) of, but in no other capacity for, other
companies and non-profit organizations and (ii) manage, and make new investments
of, Executive’s personal assets in other companies; so long as such activities
do not materially interfere with Executive’s duties hereunder and (other than
investments not to exceed one percent (1%) of the total outstanding in publicly
traded securities) such companies do not directly compete with the Company.

 

1



--------------------------------------------------------------------------------

 

c)    Executive agrees to comply with the Company’s policies and procedures
(including, without limitation, the Company’s Code of Conduct and Conflict of
Interest Policy) as in effect from time to time (and which are not inconsistent
with this Agreement) to the extent that such policies are furnished to Executive
in writing.

 

3.    Location. The location of Executive’s principal place of employment shall
be in the Company’s principal executive offices in the greater Los Angeles,
California area; provided, however, that Executive shall perform such occasional
services outside of Los Angeles as are, in the reasonable determination of the
Executive, the CEO or the COO, reasonably required for the proper performance of
Executive’s duties under this Agreement.

 

4.    Reporting. Executive shall report jointly to the CEO and COO.

 

5.    Availability. Each party represents and warrants to the other that he or
it has the full power and authority to enter into and perform his or its
obligations under this Agreement and that his or its execution of and
performance under this Agreement shall not constitute a default under or breach
of the terms of any other agreement or order of any court or governmental
authority to which he or it is a party or under which he or it is bound. Each
party shall defend and hold harmless the other for any and all claims, demands,
losses or damages (including reasonable attorneys’ fees) arising from any action
against any such party due to a breach of any representation and warranty
contained in this paragraph or based upon any allegations of interference with
contractual obligations or the like relating to the negotiation or execution of
this Agreement.

 

6.    Term. Subject to the provisions for earlier termination set forth in
Paragraph 11, the term of Executive’s employment hereunder shall commence on the
Effective Date and continue through June 14, 2006 (the “Initial Term”). The
Company shall have an option (the “Option”), exercisable in writing on or before
December 15, 2005, to extend the term of this Agreement for an additional two
(2) year period commencing on June 15, 2006, and ending June 14, 2008 (the
“Option Term”). The Initial Term and the Option Term, if any, are herein called
the “Term.” Neither the Company nor Executive will have any obligation to renew
or extend this Agreement beyond the Term.

 

7.    Compensation.

 

a)    Salary. In full consideration for the services to be rendered by
Executive, and in full discharge of the Company’s salary obligations, Company
shall pay to Executive and Executive shall accept an annualized base salary
(less tax withholdings required by law and other voluntary deductions authorized
by Executive), payable bi-weekly in arrears commencing on the first regular
bi-weekly payment date, as follows:

 

  i)   at the rate of $900,000 per annum for the period commencing March 15,
2003 and ending March 14, 2004;

 



 

 

2



--------------------------------------------------------------------------------

 

  ii)   at the rate of $950,000 per annum for the period commencing March 15,
2004 and ending March 14, 2005;

 

  iii)   at a rate to be determined pursuant to a review on or about March 15,
2005 (but in no event less than the salary then received) for the period
commencing March 15, 2005 and ending either (A) March 14, 2006 if the Option
shall have been exercised or (B) June 14, 2006 if the Option shall not have been
exercised;

 

  iv)   at a rate that represents a ten percent (10%) increase over the amount
received under Paragraph 7 a) iii) above for the period commencing March 15,
2006 and ending March 14, 2007, if the Option shall have been exercised; and

 

  v)   at a rate to be determined pursuant to a review on or about March 15,
2007 (but in no event less than the salary then received) for the remainder of
the Option Term.

 

b)    Bonus. So long as Executive is rendering services hereunder, Executive
will be an eligible participant in the Metro-Goldwyn-Mayer Inc. Amended and
Restated 2000 Employee Incentive Plan (the “Incentive Plan”) in accordance with
the terms thereof. Executive’s participation therein shall be at a level
commensurate with his position and title. Nothing contained herein shall
obligate the Company to continue the Incentive Plan or to provide for any other
plans.

 

c)    Other Benefits, Business Expenses, Insurance, Employee Benefit Plans.
Executive shall continue to be entitled to benefits as described in
subparagraphs (b), (c), (d) and (e) of Paragraph 7 of the Original Agreement, as
the same may have been amended.

 

8.    Compensation in the Event of Termination.

 

a)    If the Agreement is terminated under Paragraph 11(a), Executive or his
estate shall receive the compensation provided in Paragraph 7(a) prorated to the
date of termination, and all amounts accrued under benefit plans in which
Executive is a participant as of such termination date.

 

b)    If the Agreement is terminated under Paragraph 11(b), Executive shall
receive the same compensation and benefits set forth in Paragraph 8(a), except
that the benefits provided in Paragraph 7(d) of the Original Agreement shall
continue for what would be the remainder of the Initial Term or the Option Term,
if any, as the case may be, but for such termination (the “Remaining Period”) in
accordance with the terms of each respective policy or plan (provided, however,
that if prior to the expiration of the Remaining Period, Executive receives any
of the types of benefits specified in Paragraph 7(d) of the Original Agreement
from a subsequent employer, the Company shall immediately cease to provide such
types of benefits received from the subsequent employer).

 

3



--------------------------------------------------------------------------------

 

c)    If the Agreement is terminated under Paragraph 11(c) or 11(e) below, or
expires pursuant to its terms, Executive shall have no duty to mitigate damages
and shall receive: (i) the compensation provided in Paragraph 7(a) through the
Remaining Period, payable as provided in Paragraph 7(a) so long as Executive
does not breach Paragraph 13 hereof, which shall survive the termination of this
Agreement, subject to the Company’s right to offset against such compensation
any amounts earned by Executive through other employment (other than
self-employment) prior to the expiration of the Remaining Period; and (ii) the
benefits provided in Paragraph 7(d) of the Original Agreement (other than
disability insurance) for the Remaining Period in accordance with the terms of
each respective policy or plan (provided, however, that if prior to the
expiration of the Remaining Period, Executive receives any of the types of
benefits specified in Paragraph 7(d) of the Original Agreement from a subsequent
employer, the Company shall immediately cease to provide such types of benefits
received from the subsequent employer);

 

d)    If the Agreement is terminated under Paragraph 11(d), Executive shall not
be entitled to receive any payment or benefits following the date of
termination, except as may be accrued or vested to the date of termination.

 

9.    Stock Options.

 

a)    MGM presently maintains the Amended and Restated 1996 Stock Incentive Plan
(the “Plan”), pursuant to which Executive has been granted options to purchase
an aggregate of 1,000,000 shares of MGM common stock, $.01 par value per share
(the “Common Stock”), which options are governed by the terms and conditions of
the stock option agreements previously entered into between Executive and MGM
(the “Stock Option Agreements”) dated (i) as of November 6, 1997 (as amended as
of August 3, 1998 and November 30, 1998) with respect to 179,168 stock options;
(ii) as of January 31, 2000 with respect to 20,832 stock options (the “January
2000 Options”); (iii) as of November 1, 2000 with respect to 550,000 stock
options (the “November 2000 Options”); and (iv) as of August 28, 2002 with
respect to 250,000 stock options.

 

b)    As of the Effective Date, and in consideration of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive hereby agrees to the
cancellation of 20,832 January 2000 Options and 229,168 November 2000 Options
(for an aggregate of 250,000 cancelled options), all of which shall be deemed
terminated and of no further force or effect. Executive acknowledges that
following such cancellation and termination, Executive will hold an aggregate of
750,000 stock options, of which 179,168 are at an exercise price of $14.90 per
share, 320,832 are at an exercise price of $19.19 per share and 250,000 are at
an exercise price of $11.35 per share, all subject to the terms and conditions
(including the vesting schedule) set forth in the Stock Option Agreements under
which such stock options were granted.

 

c)    Executive acknowledges and agrees that, by reason of such cancellation and
termination, Executive releases all right, title and interest Executive may have
held, whether pursuant to the Plan, the Stock Option Agreements, the Employment
Agreement or otherwise, to acquire the shares of the Common Stock that are
subject to such cancelled options. Executive

 

4



--------------------------------------------------------------------------------

hereby represents that he is the sole owner of the options relinquished hereby
and that he has not sold, assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner any of such options or any right thereto or
interest therein.

 

10.    Property Rights.

 

a)    Executive agrees that all results and proceeds of his services, including
any ideas, programs, formats, plans and arrangements, composed, conceived or
created by him during the period of this employment, solely or in collaboration
with others (collectively, the “Creations’), whether or not same is made at the
request or suggestion of the Company, or during or outside regular hours of
work, shall at all times be and remain the sole and exclusive property of the
Company. Executive further agrees that he will, at the request of the Company,
execute and deliver to the Company, in form satisfactory to the Company,
documents evidencing the Company’s ownership to the foregoing; but
notwithstanding that no such documents are executed, the Company, as Executive’s
employer, shall be deemed the owner thereof immediately upon creation. Anything
in this Agreement to the contrary notwithstanding, the provisions of this
paragraph shall survive the termination, for any reason, of this Agreement.

 

b)    Notwithstanding Paragraph 10(a) above, the Company shall not own any
Creations created by Executive prior to the Term or solely during Executive’s
leisure hours during the Term, which Creations are not related in any manner to,
or derived in any manner from, any projects, concepts and/or intellectual
property of any nature of the Company or any of its affiliates. Notwithstanding
the foregoing, Executive agrees to submit to the Company any such Creation which
Executive desires to commercially exploit, and the Company will notify Executive
within ten (10) business days of receipt if the Company desires to start
negotiations for rights thereto. If no agreement is reached within thirty (30)
days after the start of negotiations, then Executive will make an offer to the
Company for such rights and if the Company does not accept, Executive may
negotiate elsewhere the rights so offered.

 

11.    Termination. Executive’s employment shall terminate:

 

a)    Upon the death of Executive.

 

b)    At the option of the Company, if Executive is disabled. Disability shall
mean Executive’s inability to substantially perform his duties hereunder due to
a medically determinable physical or mental impairment that can reasonably be
expected to result in death within twelve (12) months or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.

 

c)    After ten (10) days’ written notice by the Company to Executive without
“Cause”.

 

d)    Upon written notice by the Company to Executive for “Cause” which shall
include only:

 

5



--------------------------------------------------------------------------------

 

  i)   the failure of Executive to substantially perform his duties with the
Company or any subsidiary of the Company (other than any such failure resulting
from illness, temporary absence, legal incapacity due to mental or physical
condition or disability);

 

  ii)   Executive’s failure to follow reasonable and lawful directives
(consistent with the terms of this Agreement) of the CEO, the COO, MGM’s or the
Company’s Board of Directors or MGM’s Executive Committee;

 

  iii)   the engaging by Executive in willful, reckless or grossly negligent
misconduct in connection with his employment;

 

  iv)   Executive’s conviction (including a plea of guilty or nolo contendere)
of an offense involving moral turpitude or a felony, excluding a first
conviction for driving under the influence of alcohol;

 

  v)   breach by Executive of this Agreement and failure to cure such breach
within ten (10) days of delivery of a written notice to Executive by the Company
that specifically identifies the breach; or

 

  vi)   failure of Executive to materially operate within the expense parameters
of the business plan approved by the Executive Committee or the Board of
Directors of MGM, unless such deviation has been approved in writing by the CEO
or COO.

 

e)    Upon thirty (30) days’ written notice by Executive to the Company for
“Good Reason” which shall include only:

 

  i)   a substantial and adverse change in Executive’s status or position with
the Company as the same existed on the commencement of the Term hereof which is
not cured within thirty (30) days after written notice thereof to the Company
from Executive;

 

  ii)   a reduction (other than for Cause) by the Company of Executive’s
aggregate compensation under Paragraph 7(a) above, unless such reduction is
reinstated retroactively not later than thirty (30) days after written notice
thereof to the Company from Executive;

 

  iii)   a relocation of Executive’s principal place of employment to any place
outside the greater Los Angeles area, except for reasonable amounts of required
travel by the Executive on the Company’s business; or

 

  iv)   any material breach by the Company of any provision of this Agreement
which is not cured within ten (10) days after written notice thereof to the
Company from Executive;

 

6



--------------------------------------------------------------------------------

f)    at the expiration of the Term.

 

12.    Consulting Services. For a one year period following termination for any
reason (other than pursuant to Paragraph 11(a) of this Agreement), Executive
shall make himself available to the Company on a non-exclusive basis consistent
with his other responsibilities to consult with the Company concerning
transitional matters. Executive shall be entitled to compensation at the rate of
$400 per hour for such services plus reimbursement of his reasonable and
documented expenses incurred in connection therewith.

 

13.    Confidential Material.

 

a)    Disclosure. Executive acknowledges that, in the performance of duties on
behalf of the Company, Executive shall have access to, receive and be entrusted
with confidential information, including but in no way limited to development,
marketing, organizational, financial, management, administrative, production,
distribution and sales information, data, specifications and processes presently
owned or at any time in the future developed by, the Company or its agents or
consultants, or used presently or at any time in the future in the course of its
business that is not otherwise part of the public domain (collectively, the
“Confidential Material”). All such Confidential Material is considered secret
and will be available to Executive in confidence. Except in the performance of
Executive’s duties on behalf of the Company or as required by law, Executive
shall not, directly or indirectly for any reason whatsoever, disclose or use any
such Confidential Material, unless such Confidential Material ceases (through no
fault of Executive’s) to be confidential because it has become part of the
public domain. All records, files, drawings, documents, equipment and other
tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the Company’s business, which Executive prepares, uses,
or encounters, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, Executive shall
promptly deliver to the Company any and all of the Confidential Material not
previously delivered to the Company that may be or at any previous time has been
in Executive’s possession or under Executive’s control; provided, however,
Executive may keep Executive’s rolodex or other personal list of addresses and
telephone numbers.

 

b)    Unfair Competition. Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s Confidential Material by
Executive by any means whatsoever at any time before, during or after
Executive’s employment with the Company shall constitute “Unfair Competition”.
Executive agrees that Executive shall not engage in Unfair Competition either
during the time Executive is employed by the Company or at any time thereafter.

 

c)    Other. In the event of the termination of Executive’s employment for any
reason, Executive shall not for the longer of the period during which Executive
is receiving payments pursuant to Paragraph 8 or one (1) year following
termination:

 

7



--------------------------------------------------------------------------------

 

  i)   directly or indirectly, either alone or jointly with or on behalf of any
corporation or entity of which Executive is a director, employee or greater than
five percent (5%) shareholder solicit for employment any employee of the Company
or, any of its affiliates or subsidiaries other than Executive’s secretary or
personal assistant; or

 

  ii)   make any derogatory public statement concerning the Company, its parent,
affiliates or subsidiaries, or Executive’s employment unless previously approved
by the Company, except as may be required by law.

 

14.    Miscellaneous.

 

a)    Arbitration.

 

  i)   Any and all disputes between Executive and the Company, however
significant, arising out of, relating in any way to or in connection with this
Agreement and/or Executive’s employment with or termination of employment from
the Company (including the validity, scope and enforceability of this
arbitration clause but excluding, at the election of either party, any dispute
arising under Paragraph 13 hereof) shall be solely settled by an arbitration to
be held in Los Angeles, California and conducted in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association or
any similar successor body as are not inconsistent with the provisions of this
Paragraph 14(a).

 

  ii)   Any arbitration hereunder shall be held before a single experienced
employment arbitrator licensed to practice law in California mutually agreed to
by the parties thereto, except that, if the parties shall fail to agree to such
an arbitrator within twenty (20) days from the date on which the claimant’s
request for arbitration is delivered to the other party to the arbitration, such
arbitration shall be held before an experienced employment arbitrator appointed
by the American Arbitration Association. The Company is responsible for the fees
and costs of the arbitrator.

 

  iii)   Discovery may be taken in the arbitration proceedings pursuant to the
provisions of California Code of Civil Procedure Section 1283.05, which are
incorporated herein by reference and made applicable to any arbitration held
pursuant to this Paragraph 14 (a).

 

  iv)   The award of the arbitrator shall be made within ninety (90) days from
the date on which the arbitrator is selected and such award shall be in writing.
The award of the arbitrator shall be final, and the parties agree to waive their
right to any form of appeal, to the greatest extent allowed by law. Each party
shall pay its own attorneys’ fees and costs. If any party prevails on a
statutory claim which affords attorneys’ fees and costs, the arbitrator may
award reasonable

 

8



--------------------------------------------------------------------------------

  attorneys’   fees and/or costs to the prevailing party. Judgment upon any
award of the arbitrator may be entered in any court having jurisdiction or
application may be made to such court for the judicial acceptance of the award
and for order of enforcement.

 

b)    Applicable Law and Venue. This Agreement and any disputes or claims
arising hereunder shall be construed in accordance with, governed by and
enforced under the laws of the State of California without regard for any rules
of conflicts of law. Arbitration shall be the sole forum for any action for
relief arising out of or pursuant to, or to enforce or interpret, this
Agreement. The arbitrator appointed as described above shall be located in Los
Angeles, California. Each party to this Agreement consents to the personal
jurisdiction and arbitration in such forum and courts and each party hereto
covenants not to, and waives any right to, seek a transfer of venue from such
jurisdiction on any grounds.

 

c)    Interpretation. The provisions of this Agreement were negotiated by each
of the parties hereto and this Agreement shall be deemed to have been drafted by
each party.

 

d)    Representations of the Company. The Company represents and warrants that
this Agreement is validly binding on the Company and enforceable in accordance
with its terms and that the execution and performance hereof is not in conflict
with any agreement or understanding the Company has with any third party;
provided however, that notwithstanding the foregoing or any other provision of
this Agreement, to the extent the Company has any outstanding obligations which
may be inconsistent with its representations or obligations contained in this
Agreement, the Company shall not be in breach of this Agreement if such
inconsistencies are resolved not later than ninety (90) days following the
Effective Date.

 

e)    No Waivers. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement. Rights granted the parties hereto herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.

 

f)    Notices. Any notice to be given under the terms of this Agreement shall be
in writing and may be delivered personally, by telecopy, telex or other form of
written electronic transmission, by overnight courier or by registered or
certified mail, postage prepaid, and shall be addressed as follows:

 

TO THE COMPANY:

 

Metro-Goldwyn-Mayer Inc.

2500 Broadway Street

Santa Monica, California 90404-3061

 

Attention: William A. Jones

Senior Executive Vice President

 

9



--------------------------------------------------------------------------------

 

TO THE EXECUTIVE:

 

Daniel J. Taylor

Metro-Goldwyn-Mayer Inc.

2500 Broadway Street

Santa Monica, California 90404-3061

 

WITH A COPY TO:

 

Mr. Daniel J. Taylor

116 30th Street

Manhattan Beach, California 90266

 

Either party may hereafter notify the other in writing of any change in address.
Any notice hereunder shall be deemed duly given when received by the person to
whom it was sent.

 

g)    Severability. The provisions of this Agreement are severable and if any
provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions, or
enforceable parts thereof, shall not be affected thereby unless as a result of
such severing the remaining provisions or enforceable parts do not substantially
reflect the intention of the parties in entering into this Agreement.

 

h)    Successors and Assigns. The rights and obligations of the parties under
this Agreement shall inure to the benefit of and be binding upon their
successors, heirs and assigns, including the survivor upon any merger,
consolidation or combination of the Company with any other entity.

 

i)    Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties hereto, oral or written, and may not be
modified or terminated orally. No modification, termination or attempted waiver
shall be valid unless in writing, signed by the party against whom such
modification, termination or waiver is sought to be enforced.

 

j)    Survival. The provisions of Paragraphs 8, 9, 10, 11, 12, 13 and 14 of this
Agreement shall survive the Term, it being understood that the foregoing shall
not limit Executive’s rights with respect to amounts due him and unpaid at the
expiration of the Term.

 

k)    Confidentiality and Publicity. This Agreement shall remain confidential
and the terms shall not be divulged to any person (other than Executive’s
professional advisors and family) except to the extent required by law or legal
process.

 

10



--------------------------------------------------------------------------------

 

l)    Attorneys. Each party may be represented by counsel of its choice even
though such counsel may have represented the other party in matters related to
the business of the Company, and each party agrees to execute an appropriate
waiver to effectuate this clause.

 

m)    Non-Involvement of Tracinda. The parties acknowledge that neither Kirk
Kerkorian nor Tracinda Corporation, individually or collectively, is a party to
this Agreement or any agreement provided for herein. Accordingly, the parties
hereby agree that in the event (i) there is any alleged breach or default by any
party under this Agreement or any agreement provided for herein, or (ii) any
party has any claim arising from or relating to any such agreement, no party,
nor any party claiming through such party shall commence any proceedings or
otherwise seek to impose any liability whatsoever against Kirk Kerkorian or
Tracinda Corporation by reason of such alleged breach, default or claim.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

METRO-GOLDWYN-MAYER STUDIOS INC.

 

BY: /s/ William A. Jones

 

ITS: Senior Executive Vice President

 

 

METRO-GOLDWYN-MAYER INC.

 

BY: /s/ William A. Jones

 

ITS: Senior Executive Vice President

 

/s/    Daniel J. Taylor

 

--------------------------------------------------------------------------------

DANIEL J. TAYLOR

 

11